This Office Action is in response to the response filed on May 13, 2022.

The specification remains objected to because “transfer” (page 3, last line) should be “selection” (the applicant’s response did not address this objection).  Correction is required.

Replacement Fig. 3 is objected to because it removed the wrong element 20 from original Fig. 3.  Specifically, the Office Action mailed on March 2, 2022 explained that original Fig. 3’s bottom element 20 should be deleted, but the replacement sheet instead wrongly removed the top element 20.  Correction is required (again, original Fig. 3’s top element 20 correctly delineates a pixel, as per pixel separation region 25, so original Fig. 3’s bottom element 20 should be deleted).
Fig. 3 also remains objected to because element 17 on the left side should be 25 (the region to which element 17 points is a pixel separation region, not a selection transistor).  The applicant’s response (including Replacement Fig. 3) did not address this objection.  Correction is required.

Claims 2 and 4-14 are allowed.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814